Exhibit 10.1
Subscription Agreement
     This subscription agreement (this “Agreement”) is dated July 28, 2008, by
and between the investor identified on the signature page hereto (the
“Investor”) and Novavax, Inc., a Delaware corporation (the “Company”), whereby
the parties agree as set forth herein. Certain terms are defined in Section 7 of
this Agreement:
     1. Subscription.
          (a) Investor agrees to buy and the Company agrees to sell and issue to
Investor such number of shares (the “Shares”) of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) and a warrant (the “Warrant”) to
acquire such number of shares of the Common Stock, as set forth on the signature
page hereto (the “Warrant Shares” and; together with the Shares and the Warrant,
the “Securities”), for an aggregate purchase price set forth on the signature
page hereto (the “Purchase Price”). The form of Warrant is attached hereto as
Exhibit A. One Share and a warrant to acquire 0.5 shares of Common Stock shall
be referred to as a “Unit.”
          (b) The Securities have been registered on a Registration Statement on
Form S-3, Registration No. 333-138893 (the “Registration Statement”), which
registration statement has been declared effective by the Securities and
Exchange Commission and is effective on the date hereof (together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
Securities Act of 1933, as amended (the “Securities Act”)). A final prospectus
supplement will be delivered to the Investor as required by law.
          (c) On the closing date, which, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended, is expected
to occur on or about July 31, 2008 (the “Closing Date”), upon satisfaction or
waiver of all the conditions to closing set forth in this Subscription
Agreement, (i) the Purchase Price for the Units purchased by the Investor will
be delivered by or on behalf of the Investor to the Company against delivery of
the Shares and the Warrants, (ii) the Company shall cause its transfer agent to
release to the Investor the number of Shares being purchased by the Investor
(such release shall be made through the facilities of The Depository Trust
Company’s DWAC system), and (iii) the Company shall deliver to the Investor the
Warrant being purchased by the Investor. The provisions set forth in Exhibit B
hereto shall be incorporated herein by reference as if set forth fully herein.
     2. Representations, Warranties and Agreements of the Company. The Company
represents and warrants to and agrees with Investor as of the date hereof and as
of the Closing Date and any other date specified below, that:
          (a) The Company has been duly incorporated and has a valid existence
and the authorization to transact business as a corporation under the laws of
the State of Delaware, with corporate power and authority to own its properties
and conduct its business as described in the Prospectus, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except for such jurisdictions wherein the failure to be so qualified and in good
standing would not individually or in the aggregate have a Material Adverse
Effect.

1



--------------------------------------------------------------------------------



 



          (b) Each subsidiary of the Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, with corporate power and authority to own its
properties and conduct its business as described in the Prospectus, and has been
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except for such jurisdictions wherein the failure to be so qualified and in good
standing would not individually or in the aggregate have a Material Adverse
Effect.  All subsidiaries and their respective jurisdictions of incorporation
are identified on Schedule I hereto.  Except as disclosed in Schedule I, all of
the outstanding capital stock or other voting securities of each subsidiary is
owned by the Company, directly or indirectly, free and clear of any lien and
free of any other limitation or restriction (including any restriction on the
right to vote, sell or otherwise dispose of such capital stock or other voting
securities).  Other than the Company’s 4.75% senior convertible notes (the
“Convertible Notes”), there are no outstanding (i) securities of the Company or
any subsidiary of the Company which are convertible into or exchangeable for
shares of capital stock or voting securities of any subsidiary of the Company or
(ii) options or other rights to acquire from the Company or any subsidiary of
the Company, or other obligation of the Company or any subsidiary of the Company
to issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of any subsidiary of the
Company (collectively, the “Subsidiary Securities”).  There are no outstanding
obligations of the Company or any subsidiary of the Company to repurchase,
redeem or otherwise acquire any outstanding Subsidiary Securities.
          (c) The execution, delivery and performance of the Transaction
Documents by the Company and the consummation of the transactions contemplated
thereby are within the corporate powers of the Company and have been duly
authorized by all necessary corporate action on the part of the Company, and the
Transaction Documents, when duly executed and delivered by the Company, will
constitute a valid and legally binding instruments of the Company enforceable in
accordance with their terms, except as enforcement hereof may be limited by the
effect of any applicable bankruptcy, insolvency, reorganization or similar laws
or court decisions affecting enforcement of creditors’ rights generally and
except as enforcement hereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
          (d) The Shares have been duly authorized by the Company, and when
issued and delivered by the Company against payment therefor as contemplated by
this Agreement, the Shares will (i) be validly issued, fully paid and
nonassessable, (ii) not be subject to any statutory or contractual preemptive
rights or other rights to subscribe for or purchase or acquire any shares of
Common Stock, which have not been waived or complied with, and (iii) conform to
the description of the Common Stock contained in the Prospectus. The Warrant
conforms, or when issued will conform, to the description thereof contained in
the Prospectus and has been duly and validly authorized by the Company and upon
delivery of the Warrant to the Investor at the Closing Date, will be valid and
binding obligation of the Company, enforceable in accordance with its terms. The
Warrant Shares initially issuable upon exercise of the Warrant conform, or when
issued will conform, to the description thereof contained in the Prospectus and
have been duly authorized and reserved for issuance and when issued in
accordance with the terms of the Warrant will be validly issued, fully paid and
nonassessable. The capital stock of the Company, including the Common Stock,
conforms as to the legal matters to the description thereof, if any, contained
in the Registration Statement and the Prospectus, and as of the date thereof,
the Company had authorized capital stock as set forth therein. The Securities
are in due

2



--------------------------------------------------------------------------------



 



and proper form and the holders of Securities will not be subject to personal
liability by reason of being such holders.
          (e) The execution and delivery of the Transaction Documents do not,
and the compliance by the Company with the terms thereof will not, (i) violate
the Certificate of Incorporation (as amended to date) of the Company or the
By-Laws (as amended to date) of the Company, (ii) result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or its subsidiary is bound, or (iii) result in a
violation of, or failure to be in compliance with, any applicable statute or any
order, judgment, decree, rule or regulation of any court or governmental,
regulatory or self-regulatory agency or body having jurisdiction over the
Company or its subsidiary, except in the case of (ii) and (iii) where such
breach, violation, default or the failure to be in compliance would not have a
Material Adverse Effect; and no consent, approval, authorization, order,
registration, filing or qualification of or with any such court or governmental,
regulatory or self-regulatory agency or body is required for the valid
authorization, execution, delivery and performance by the Company of the
Transaction Documents or the issuance of the Securities, except for such
consents, approvals, authorizations, registrations, filings or qualifications as
may be required under the Securities Act or state securities or “blue sky” laws
and have been or will be obtained and which have been or will be made in
connection with the listing of the Shares and the Warrant Shares on the Nasdaq
Global Market.
          (f) The Company meets the requirements for the use of Form S-3 under
the Securities Act for the primary issuance of securities.  The Registration
Statement has been declared effective by the Commission and at the time it
became effective, and as of the date hereof, the Registration Statement complied
and complies with Rule 415 under the Securities Act.  No stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceeding for that purpose has been initiated or, to the Company’s knowledge,
threatened by the Commission.  On the effective date of the Registration
Statement, the Registration Statement complied, on the date of the Prospectus,
the Prospectus will comply, and at the date of the Closing, the Registration
Statement and the Prospectus will comply, in all material respects with the
applicable provisions of the Securities Act and the applicable rules and
regulations of the Commission thereunder; on the effective date of the
Registration Statement, the Registration Statement did not, on the date of the
Prospectus, the Prospectus did not, and at the date of the Closing, the
Registration Statement and the Prospectus, will not, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made (with respect to the Prospectus), not
misleading; and when filed with the Commission, the documents incorporated by
reference in the Registration Statement and the Prospectus, complied or will
comply in all material respects with the applicable provisions of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the applicable rules
and regulations of the Commission thereunder.  There is no material document of
a character required to be described in the Registration Statement or the
Prospectus or to be filed as an exhibit to the Registration Statement that is
not described or filed as required.
          (g) The consolidated financial statements of the Company included or
incorporated by reference in the Registration Statement and the Prospectus
comply as to form with the applicable accounting requirements of the Securities
Act and have been prepared in conformity with generally accepted accounting
principles (except, with respect to the unaudited consolidated financial
statements and the accompanying footnotes which are subject to customary audit
adjustments) applied on a consistent basis, are consistent in all material
respects with the

3



--------------------------------------------------------------------------------



 



books and records of the Company, and accurately present in all material
respects the consolidated financial position, results of operations and cash
flow of the Company and its subsidiary as of and for the periods covered
thereby. There are no other financial statements (historical or pro forma) that
are required to be included in the Registration Statement and the Prospectus.
          (h) There are no material liabilities of the Company or any subsidiary
of the Company of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than liabilities disclosed in the consolidated
financial statements and financial schedules of the Company included or
incorporated by reference in the Registration Statement and the Prospectus, and
other undisclosed liabilities which, individually or in the aggregate, are not
material to the Company and its subsidiary, taken as a whole.
          (i) Neither the Company nor its subsidiary has sustained, since the
respective dates of the latest audited financial statements included or
incorporated by reference in the Registration Statement and Prospectus, any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as disclosed in
or contemplated by the Registration Statement and Prospectus; and, since the
respective dates as of which information is given in the Registration Statement
and Prospectus, there has not been any material change in the capital stock or
long-term debt of the Company or its subsidiary, the Company and its subsidiary
have not incurred any material liabilities or obligations, direct or contingent,
nor entered into any material transactions, except for entering into purchase
orders in the ordinary course of business, and there has not been any material
adverse change in or affecting the general affairs, assets, business,
management, financial position or condition, stockholders’ equity or results of
operations of the Company and its subsidiary considered as a whole, otherwise
than as disclosed in the Registration Statement and Prospectus.
          (j) Other than as disclosed in the Prospectus, there are no legal,
governmental or regulatory proceedings pending to which the Company or its
subsidiary is a party or of which any material property of the Company or its
subsidiary is the subject which, taking into account the likelihood of the
outcome, the damages or other relief sought and other relevant factors, would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect or adversely affect the ability of the Company to issue and sell
the Securities; to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental or regulatory authorities or
threatened by others.
          (k) The Company and its subsidiary have good and marketable title to
all the real property and owns all other properties and assets, reflected as
owned in the financial statements included or incorporated by reference in the
Registration Statement and the Prospectus, subject to no lien, mortgage, pledge,
charge or encumbrance of any kind except those, if any, reflected in such
financial statements or which are not material to the Company and its subsidiary
taken as a whole.  The Company and its subsidiary hold their respective leased
real and personal properties under valid and binding leases, except where the
failure to do so would not reasonably be expected to individually or in the
aggregate have a Material Adverse Effect.

4



--------------------------------------------------------------------------------



 



          (l) The Company has filed all necessary federal and state income and
franchise tax returns and has paid all taxes shown as due thereon or has filed
all necessary extensions, and there is no tax deficiency that has been, or to
the knowledge of the Company might be, asserted against the Company or any of
its properties or assets that would in the aggregate or individually reasonably
be expected to have a Material Adverse Affect.
          (m) There are no authorized options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or its subsidiary other than those accurately described in
the Registration Statement and the Prospectus.  There are no holders or
beneficial owners of securities of the Company having rights to registration
thereof whose securities have not been previously registered or who have not
waived such rights with respect to the registration of the Company’s securities
on the Registration Statement, except where the failure to obtain such waiver
would not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.
          (n) Other than as disclosed in the Prospectus, the Company together
with its subsidiary owns and possesses all right, title and interest in and to,
or, to the Company’s knowledge, has duly licensed from third parties, all
patents, patent rights, trade secrets, inventions, know-how, trademarks, trade
names, copyrights, service marks and other proprietary rights (“Intellectual
Property”) material to the business of the Company and its subsidiary taken as a
whole as currently conducted and as described in the Prospectus.  To the
Company’s knowledge and except as would not individually or in the aggregate
have a Material Adverse Effect, there is no infringement or other violation by
third parties of any of the Intellectual Property of the Company.  Neither the
Company nor its subsidiary has received any notice of infringement or
misappropriation from any third party that has not been resolved or disposed of.
Further, there is no pending or, to the Company’s knowledge and except as would
not individually or in the aggregate have a Material Adverse Effect, threatened
action, suit, proceeding or claim by governmental authorities or others that the
Company is infringing a patent, and there is no pending or, to the Company’s
knowledge and except as would not individually or in the aggregate have a
Material Adverse Effect, threatened legal or administrative proceeding relating
to patents and patent applications of the Company, other than proceedings
initiated by the Company before the United States Patent and Trademark Office
and the patent offices of certain foreign jurisdictions which are in the
ordinary course of patent prosecution.  To the Company’s knowledge, the patent
applications of the Company presently on file disclose patentable subject
matter, and the Company is not aware of any inventorship challenges, any
interference which has been declared or provoked, or any other material fact
that (i) would preclude the issuance of patents with respect to such
applications, or (ii) would lead outside patent counsel for the Company to
reasonably conclude that such patents, when issued, would not be valid and
enforceable in accordance with applicable regulations.
          (o) The Company conducts its business in compliance in all respects
with applicable laws, rules and regulations of governmental and regulatory
bodies to which it is subject, except where the failure to be in compliance
would not have a Material Adverse Effect.
          (p) All offers and sales of the Company’s capital stock prior to the
date hereof were at all relevant times registered pursuant to the Securities Act
or exempt from the registration requirements of the Securities Act and were
issued in compliance in all material respects with applicable state securities
or blue sky laws.

5



--------------------------------------------------------------------------------



 



     (q) The Company has filed with the Nasdaq Global Market a Notification of
Listing of Additional Shares with respect to the Shares and the Warrant Shares
required by the rules of the Nasdaq Global Market and has not received a notice
from the Nasdaq Global Market that such notification is insufficient.  The offer
and sale of the Securities does not require stockholder approval under Rule 4350
of the Nasdaq Stock Market Rules.
     (r) Neither the Company nor its subsidiary nor, to the best of the
Company’s knowledge, any employee or agent of the Company or its subsidiary, has
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds, (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any other unlawful payment.
     (s) Other than Bathgate Capital Partners, LLC, there is no broker, finder
or other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.
     (t) The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of
consolidated financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Registration Statement
and the Prospectus, since the most recent audit of the effectiveness of the
Company’s internal control over financial reporting, there has been (i) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
     (u) The Company has established, maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) and
15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement; and (iii) such disclosure controls and procedures are
effective to perform the functions for which they were established. There are no
significant deficiencies and material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data to management and the board of
directors of the Company. The Company is not aware of any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

6



--------------------------------------------------------------------------------



 



     (v) The Company and, to its knowledge, all of the Company’s directors or
officers, in their capacities as such, is in compliance in all material respects
with all applicable effective provisions of the Sarbanes-Oxley Act and any
related rules and regulations promulgated by the Commission.
     (w) The Company is not, nor after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Prospectus, will be, (i) required to register as an “investment company” as
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the rules and regulations of the Commission thereunder or
(ii) a “business development company” (as defined in Section 2(a)(48) of the
Investment Company Act).
     (x) The Company maintains insurance in such amounts and covering such risks
as it reasonably considers to be adequate for the conduct of its business and
the value of its properties and as is customary for companies engaged in similar
businesses in similar industries. All such insurance is fully in force on the
date hereof and will be fully in force as of the Closing Date. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
     (y) The Company has not sold or issued any securities that would be
integrated with the offering of the Securities contemplated by this Agreement
pursuant to the Securities Act, the published rules and regulations thereunder,
or the interpretations thereof by the Commission.
     (z) The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Critical Accounting Policies and Estimates”
and “Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Critical Accounting Policies and Estimates for Discontinued
Operations” in the Company’s most recent Annual Report on Form 10-K and
Quarterly Report on Form 10-Q accurately and fully describes (A) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); and (B) the judgments and uncertainties affecting the
application of Critical Accounting Policies.
     (aa) Neither the Company nor, to the Company’s knowledge, any of its
officers, directors, affiliates or controlling persons has taken or will take,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to constitute the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
     (bb) No relationship, direct or indirect, exists between or among the
Company on the one hand and the directors, officers, stockholders, customers or
suppliers of the Company on the other hand which is required to be described in
the Registration Statement and the Prospectus which has not been so described.
There are no outstanding loans, advances (except normal advances for business
expenses in the ordinary course of business) or guarantees or indebtedness by
the Company to, or for the benefit of, any of the current officers or directors
of the Company.

7



--------------------------------------------------------------------------------



 



     (cc) The Company has filed in a timely manner all reports required to be
filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of the Exchange Act during
the preceding 12 months (except to the extent that Section 15(d) requires
reports to be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act,
which shall be governed by the next clause of this sentence); and the Company
has filed in a timely manner all reports required to be filed pursuant to
Sections 13(d) and 13(g) of the Exchange Act during the preceding 12 months,
except where the failure to timely file could not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect.
     (dd) The Company and its subsidiary (a) are in compliance with any and all
applicable foreign, federal, state and local laws, orders, rules, regulations,
directives, decrees and judgments relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (b) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their business and (c) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, result in a
Material Adverse Effect. There are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, individually or in the aggregate, result in a Material Adverse Effect.
     (ee) Nether the Company nor its subsidiary is engaged in any unfair labor
practice; except for matters that would not, individually or in the aggregate,
result in a Material Adverse Effect and (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge after due inquiry,
threatened against the Company or its subsidiary before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements is pending or threatened, (B) no strike,
labor dispute, slowdown or stoppage pending or, to the Company’s knowledge after
due inquiry, threatened against the Company or its subsidiary and (C) no union
representation dispute currently existing concerning the employees of the
Company or its subsidiary, and (ii) to the Company’s knowledge (A) no union
organizing activities are currently taking place concerning the employees of the
Company or its subsidiary and (B) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees or any applicable wage or hour laws concerning the employees
of the Company or its subsidiary.
     (ff) The Company and its subsidiary are in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company or its
subsidiary would have any liability; neither the Company nor its subsidiary has
incurred and does not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations thereunder (the “Code”); and each “pension plan” for
which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is the subject of a favorable opinion or
determination letter issued by the Internal Revenue Service and nothing has
occurred, whether by action or by

8



--------------------------------------------------------------------------------



 



failure to act, which is reasonably expected to result in the revocation of such
determination letter.
          (gg) Any statistical, industry-related and market-related data
included or incorporated by reference in the Registration Statement and the
Prospectus, are based on or derived from sources that the Company reasonably and
in good faith believes to be reliable and accurate, and such data agree with the
sources from which they are derived.
          (hh) The clinical, pre-clinical and other studies and tests conducted
by or on behalf of or sponsored by the Company or its subsidiary or in which the
Company or its subsidiary or products or product candidates have participated
that are described in the Registration Statement and the Prospectus were and, if
still pending, are being conducted in accordance in all material respects with
all statutes, laws, rules and regulations administered by the Food and Drug
Association (“FDA”) and with standard medical and scientific research
procedures. The descriptions in the Registration Statement and the Prospectus of
the results of such studies and tests are accurate and complete in all material
respects and fairly present the published data derived from such studies and
tests. Neither the Company nor its subsidiary has received any notices or other
correspondence from the FDA with respect to any ongoing clinical or pre-clinical
studies or tests requiring the termination, suspension or material modification
of such studies or tests, which such termination, suspension or material
modification would reasonably be expected to result in a Material Adverse
Effect. The Company and its subsidiary is in compliance with all applicable
laws, regulations, orders and decrees governing its business as prescribed by
the FDA except where noncompliance would not, singly or in the aggregate, result
in a Material Adverse Effect.
          (ii) To the Company’s knowledge, there are no affiliations or
associations between (i) any member of Financial Industry Regulatory Authority
and (ii) the Company or any of the Company’s officers, directors or 5% or
greater securityholders or any beneficial owner of the Company’s unregistered
equity securities that were acquired from the Company at any time on or after
the one hundred eightieth (180th) day immediately preceding the date the
Registration Statement was initially filed with the Commission, except as set
forth in the Registration Statement and the Prospectus.
     3. Investor Representations, Warranties and Acknowledgments.
          (a) The Investor represents and warrants that: (i) it has full right,
power and authority to enter into this Agreement and to perform all of its
obligations hereunder; (ii) this Agreement has been duly authorized and executed
by the Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not result in a breach
of (A) the Investor’s certificate of incorporation or by-laws (or other
governing documents), or (B) any material agreement or any law or regulation to
which the Investor is a party or by which any of its property or assets is
bound; (iv) it has had full access to the base prospectus included in the
Registration Statement, the Prospectus and the Company’s periodic reports and
other information incorporated by reference therein, and was able to read,
review, download and print such materials; (v) in making its investment decision
in this offering, the Investor and its advisors, if any, have relied solely on
the Company’s public filings with the Securities and

9



--------------------------------------------------------------------------------



 



Exchange Commission; (vi) it is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Securities; (vii) except as set forth below, the Investor has
had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company
and (viii), except as set forth below, the Investor is not a, and it has no
direct or indirect affiliation or association with any, National Association of
Securities Dealers, Inc. member as of the date hereof.
     
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
          (b) The Investor also represents and warrants that, other than the
transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any disposition, including “short
sales” as defined in Rule 200 of Regulation SHO under the Securities Exchange
Act of 1934 (the “Short Sales”), in the securities of the Company during the
period commencing from the time that the Investor first became aware of the
proposed transactions contemplated hereunder until the date hereof (“Discussion
Time”). The Investor has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).
     4. Investor Covenant Regarding Short Sales and Confidentiality. The
Investor covenants that neither it nor any affiliates acting on its behalf or
pursuant to any understanding with it will execute any Short Sales during the
period after the Discussion Time and ending on the date the transactions
contemplated by this Agreement are publicly disclosed. The Investor covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company through a press release, the Investor will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
     5. Company Covenants.
          (a) From the date hereof until sixty (60) days following the Closing
Date, the Company will not, without the consent of the Investor, (i) amend,
modify or change the terms of any warrants or notes to acquire Common Stock
outstanding on the date hereof of (ii) directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
equivalents. The restrictions contained in this Section 4(a) shall not apply in
connection with the issuance of any Excluded Securities. “Excluded Securities”
means Common Stock issued or issuable: (i) in connection with any employee stock
plan, (ii) upon exercise of the Warrants, (iii) upon conversion of any options
or convertible securities that are outstanding on the date immediately preceding
the Closing Date, provided that the terms of such options or convertible
securities are not amended, modified or changed on or after the date hereof,
(iv) in connection with any business acquisition or strategic acquisition by the
Company, whether through an acquisition of stock or a merger of any business,
assets or technologies the primary purpose of which is not to raise equity
capital, and (v) pursuant to a bona fide firm commitment underwritten public
offering with a nationally recognized underwriter which generates gross

10



--------------------------------------------------------------------------------



 



proceeds to the Company in excess of $25,000,000 (other than an “at-the-market
offering” as defined in Rule 415(a)(4) under the Act).
               (b) The Company agrees that, for a period of ninety (90) days
following the Closing Date, it will not amend or agree to amend any of the
provisions, terms and conditions applicable to the Convertible Notes.
          6. Public Disclosure. The Company shall (i) before the opening of
trading on the Nasdaq Global Market on the next trading day after the date
hereof, issue a press release, disclosing all material aspects of the
transactions contemplated hereby, to the extent permitted by applicable law, and
(ii) make such other filings and notices in the manner and time required by the
Securities and Exchange Commission with respect to the transactions contemplated
hereby. The Company shall not identify the Investor by name in any press release
or public filing, or otherwise publicly disclose the Investor’s name, without
the Investor’s prior written consent, unless required by law or the rules and
regulations of any self-regulatory organization or exchange to which the Company
or its securities are subject.
          7. Conditions. The obligation of each Investor to purchase and acquire
the Securities hereunder shall be subject to the condition that all
representations and warranties and other statements of the Company shall be true
and correct as of and on each of the date of this Agreement and the date of the
Closing, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:
               (a) The Prospectus shall have been filed with the Commission
pursuant to Rule 424(b) under the Securities Act within the applicable time
period prescribed for such filing, no stop order suspending the effectiveness of
the Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission, and the Investor shall have received the Prospectus in accordance
with the federal securities laws.
               (b) Prior to the Closing Date, there shall not have occurred any
change, or any development involving a prospective change, which would
constitute a Material Adverse Effect, and that makes it impracticable to market
the Securities on the terms and in the manner contemplated in the Prospectus.
               (c) No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or materially and adversely affect or
reasonably be believed to materially and adversely affect the business or
operations of the Company; and no injunction, restraining order or order of any
other nature by any federal or state court of competent jurisdiction shall have
been issued as of the Closing Date which would prevent the issuance or sale of
the Securities or materially and adversely affect or reasonably be believed to
materially and adversely affect the business or operations of the Company.
               (d) The Investor shall have received each of the Transaction
Documents, in each case in form and substance satisfactory to the Investor and
duly executed by the Company and in full force and effect.

11



--------------------------------------------------------------------------------



 



               (e) The Investor shall have received from Ballard Spahr Andrews &
Ingersoll, LLP, counsel to the Company, such counsel’s written legal opinion,
addressed to the Investor and dated the Closing Date, in form and substance as
set forth in Exhibit C.
               (f) The Shares and the Warrant Shares shall have been authorized
for quotation on the Nasdaq Global Market, Inc.
               (g) The Company shall have sold an aggregate of $18 million of
Securities to the Investor and other investors on terms substantially identical
to those contained herein, with all such closings to occur substantially
contemporaneously.
          8. Indemnification.
          (a) Indemnification of the Investor. The Company agrees to indemnify
and hold harmless each of the Investors and its owners, officers, directors,
managers, members, agents, advisors, successors and assigns (each, an
“Indemnified Party”), against any losses, claims, damages or liabilities, joint
or several, to which such Indemnified Party may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations promulgated under the Securities Act, if applicable, any Preliminary
Prospectus, the Prospectus, or any amendment or supplement thereto (including
any documents filed under the Exchange Act and deemed to be incorporated by
reference into the Prospectus), any Issuer Free Writing Prospectus or in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the offering of the Common Stock
(“Marketing Materials”), including any roadshow or investor presentations made
to investors by the Company (whether in person or electronically) or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each Indemnified Party for any legal
or other expenses reasonably incurred by it in connection with investigating or
defending against such loss, claim, damage, liability or action; or (ii) in
whole or in part upon any inaccuracy in the representations and warranties of
the Company contained herein; or (iii) in whole or in part upon any failure of
the Company to perform their respective obligations hereunder or under law;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Prospectus Supplement in reliance upon and in
conformity with written information furnished to the Company by the Indemnified
Party, specifically for use in the preparation thereof.
          In addition to their other obligations under this Section 8(a), the
Company agrees that, as an interim measure during the pendency of any claim,
action, investigation, inquiry or other proceeding brought or threatened against
the Indemnified Party and which arises out of or based upon any statement or
omission, or any alleged statement or omission, described in this Section 8(a),
they will reimburse each Indemnified Party on a monthly basis for all reasonable
legal fees or other expenses incurred in connection with investigating or
defending any such claim, action, investigation, inquiry or other proceeding,
notwithstanding the absence of a judicial determination as to the propriety and
enforceability of the Company’s obligation to reimburse such Indemnified Party
for such expenses and the possibility that such payments might later be held to
have been improper

12



--------------------------------------------------------------------------------



 



by a court of competent jurisdiction. To the extent that any such interim
reimbursement payment is so held to have been improper, each Indemnified Party
that received such payment shall promptly return it to the party or parties that
made such payment, together with interest, compounded daily, determined on the
basis of the prime rate (or other commercial lending rate for borrowers of the
highest credit standing) announced from time to time by The Wall Street Journal
(the "Prime Rate"). Any such interim reimbursement payments which are not made
to an Indemnified Party within 30 days of a request for reimbursement shall bear
interest at the Prime Rate from the date of such request. This indemnity
agreement shall be in addition to any liabilities which the Company may
otherwise have.
          (b) Notice and Procedures. Promptly after receipt by an Indemnified
Party under subsection (a) above of notice of the commencement of any action,
such Indemnified Party shall, if a claim in respect thereof is to be made
against the Company under such subsection, notify the Company in writing of the
commencement thereof; but the omission so to notify the Company shall not
relieve the Company from any liability that it may have to any Indemnified Party
except to the extent the Company has been materially prejudiced by such failure.
In case any such action shall be brought against any Indemnified Party, and it
shall notify the Company of the commencement thereof, the Company shall be
entitled to participate in, and, to assume the defense thereof, with counsel
satisfactory to such Indemnified Party, and after notice from the Company to
such Indemnified Party of the Company’s election so to assume the defense
thereof, the Company shall not be liable to such Indemnified Party under such
subsection for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that if, in the sole judgment of the
Indemnified Party, it is advisable for the Indemnified Party to be represented
by separate counsel, the Indemnified Party shall have the right to employ a
single counsel to represent such Indemnified Party, in which event the
reasonable fees and expenses of such separate counsel shall be borne by the
Company and reimbursed to the Indemnified Party as incurred (in accordance with
the provisions of the second paragraph in subsection (a) above).
          The Company under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Company agrees to indemnify each Indemnified Party against any loss, claim,
damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested the Company to reimburse such Indemnified Party for fees
and expenses of counsel as contemplated by this Section 8, the Company agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by the Company of the aforesaid request and (ii) the Company shall
not have reimbursed the Indemnified Party in accordance with such request prior
to the date of such settlement. The Company shall not, without the prior written
consent of the Indemnified Party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity was or could have been sought hereunder by such Indemnified Party,
unless such settlement, compromise or consent (a) includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such action, suit or proceeding and (b) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.
          (c) Contribution; Limitation on Liability. If the indemnification
provided for in this Section 8 is unavailable or insufficient to hold harmless
an Indemnified Party under subsection (a) above, then the Company shall
contribute to the amount paid or payable by

13



--------------------------------------------------------------------------------



 



such Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in subsection (a) above, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Indemnified Party on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Indemnified Party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Indemnified Party and the parties’ relevant intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the Indemnified Party agree that it would
not be just and equitable if contributions pursuant to this Section 9(c) were to
be determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this Section 9(c). The amount paid by an Indemnified Party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this Section 9(c) shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any action or claim which is the subject of
this Section 9(c). Notwithstanding the provisions of this Section 9(c), no
Indemnified Party shall be required to contribute any amount in excess of the
amount received by it (net of expenses) from the public sale of Securities
purchased by it pursuant to this Agreement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
          (d) Non-Exclusive Remedies. The obligations of the Company under this
Section 8 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls any Indemnified Party within the meaning of the Securities
Act. Each Indemnified Party shall also have all rights and remedies available to
it under the law and in equity, in addition to the rights and benefits of this
Section 8.
          (e) Survival. Except in the case of fraud, gross negligence or willful
misconduct, the provisions of this Section 8 shall survive until the first
anniversary of the Closing.
          9. Miscellaneous.
               (a) Definitions. As used herein, the following terms have the
meanings indicated:
                    (i) “Commission” means the Securities and Exchange
Commission.
                    (ii) “Material Adverse Effect” means a material adverse
effect on the results of operations, assets, business, or financial condition of
the Company and the its subsidiary, taken as a whole, or a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Transaction Documents or to consummate any
transactions contemplated by the Transaction Documents or the Prospectus.

14



--------------------------------------------------------------------------------



 



                    (iii) “Prospectus” means the prospectus forming a part of
the Registration Statement and the prospectus supplement relating to the Offered
Shares in the form first filed pursuant to Rule 424(b) under the Securities Act,
as amended (the “Securities Act”), as further amended or supplemented prior to
the execution of this Agreement, and shall include all information and documents
incorporated by reference in such prospectus.
                    (iv) “Transaction Documents” means this Agreement, the
Warrant and the Investor Rights Agreement, dated as of July 28, 2008, by and
among the Company and the investors party thereto.
               (b) This Agreement and the other Transaction Documents
constitutes the entire understanding and agreement between the parties with
respect to their subject matter, and there are no agreements or understandings
with respect to the subject matter hereof which are not contained in this
Agreement and the other Transaction Documents. Notwithstanding any investigation
made by any party to this Agreement, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor until the first anniversary of the
Closing. This Agreement may be modified only in writing signed by the parties
hereto.
               (c) This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery by facsimile,
PDF or other electronically transmitted means.
               (d) The provisions of this Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible, so long as such construction does
not materially adversely effect the economic rights of either party hereto.
               (e) All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:
     To the Seller: as set forth on the signature page hereto.
     To the Investor: as set forth on the signature page hereto.
     All notices hereunder shall be effective upon receipt by the party to which
it is addressed.
               (f) This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the

15



--------------------------------------------------------------------------------



 



extent determined by such court, the prevailing party shall reimburse the other
party for any reasonable legal fees and disbursements incurred in enforcement
of, or protection of any of its rights under this Agreement.

16



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Agreement.

              NOVAVAX, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

     
Number of Shares for purchase:                                        
   
 
  Address for Notice:
Number of Shares subject to
   
Warrant:                                        
  Novavax, Inc.
Purchase Price Per Unit: $                                        
  9920 Belward Campus Drive
Aggregate Purchase Price: $                                        
  Rockville, MD 20850
 
  Facsimile: 240-268-2128
 
  Email: lstigliano@novavax.com
 
  Attention: Chief Financial Officer
 
   
INVESTOR:                                         
   

         
By:
       
Name:
 
 
   
Title:
       

Address for Notice:

               
 
             
 
             
 
       
Facsimile:
       
Email:
 
 
   
Attention:
 
 
    Taxpayer Identification Number:    

17



--------------------------------------------------------------------------------



 



Schedule I
Subsidiaries
Fielding Pharmaceutical Company, a Delaware corporation

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT
COMMON STOCK PURCHASE WARRANT
To Purchase [ 50% coverage ] Shares of Common Stock of
Novavax, Inc.
     THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received,
                     (the “Holder”), is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after January ___, 2009 (the six month anniversary of the issue date)
(the “Initial Exercise Date”) and on or prior to the close of business on July
___, 2013 (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Novavax, Inc., a corporation incorporated in the State of Delaware
(the “Company”), up to [ 50% coverage ] shares (the “Warrant Shares”) of Common
Stock, par value $0.01 per share, of the Company (the “Common Stock”). The
purchase price of one share of Common Stock (the “Exercise Price”) under this
Warrant shall be $ [ 135% of Unit Purchase Price ], subject to adjustment
hereunder. The Exercise Price and the number of Warrant Shares for which the
Warrant is exercisable shall be subject to adjustment as provided herein.
Capitalized terms used and not otherwise defined in their initial use shall have
the meanings set forth in Section 17 herein.
     1. Title to Warrant. Prior to the Termination Date and subject to
compliance with applicable laws and Section 7 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.
     2. Authorization of Shares. The Company covenants that all Warrant Shares
which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant,
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue) and such
Warrant Shares will not be subject to any statutory or contractual preemptive
rights or other rights to subscribe for or purchase or acquire any shares of
Common Stock, which have not been waived or complied with.
     3. Exercise of Warrant.
          (a) Exercise of the purchase rights represented by this Warrant may be
made at any time or times on or after the Initial Exercise Date and on or before
the Termination Date by the delivery of the Notice of Exercise Form annexed
hereto duly executed, and the surrender of this Warrant to follow within three
(3) Trading Days thereafter at the office of the Company (or such other office
or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) and upon payment of the Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank or by means of
a cashless exercise pursuant to Section 3(d), the Holder shall be entitled to
receive a certificate for the number of Warrant Shares so purchased.
Certificates for shares purchased hereunder shall be delivered to the Holder
within

 



--------------------------------------------------------------------------------



 



three (3) Trading Days after the date on which this Warrant shall have been
exercised as aforesaid, provided that, if the Company is able to do so, it will
deliver the shares electronically through the facilities of the Depository Trust
Company’s DWAC System, or any similar successor system. This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and the Holder or any other person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the date the Warrant has been exercised by
payment to the Company of the Exercise Price and all taxes required to be paid
by the Holder, if any, pursuant to Section 5 prior to the issuance of such
shares, have been paid. If the Company fails to deliver to the Holder a
certificate or certificates representing the Warrant Shares pursuant to this
Section 3(a) by the close of business on the third Trading Day after the date of
exercise, then the Holder will have the right to rescind such exercise. In
addition to any other rights available to the Holder, if the Company fails to
deliver to the Holder a certificate or certificates representing the Warrant
Shares pursuant to an exercise by the close of business on the third Trading Day
after the date of exercise, and if after such third Trading Day the Holder is
required by its broker to purchase, or if the broker purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy In, together with applicable confirmations.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.
          (b) If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
Warrant Shares, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.
          (c) Notwithstanding anything in this Warrant to the contrary, the
Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 3(a) or otherwise, to the extent that either before or after
giving effect to such issuance after exercise, the Holder (together with the
Holder’s Affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of 9.99% of the number of shares of the Common Stock
outstanding

2



--------------------------------------------------------------------------------



 



immediately after giving effect to such issuance. For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (1) exercise of the remaining, nonexercised portion
of this Warrant beneficially owned by the Holder or any of its Affiliates and
(2) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any other
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. For purposes of this Section 3(c), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of the Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Company Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may waive the provisions of this Section but
any such waiver will not be effective until the 61st day after such notice is
delivered to the Company, nor will any such waiver effect any other Holder.
          (d) This Warrant may be exercised by means of a “cashless exercise” in
which the Holder shall be entitled to receive a certificate for the number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

         
(A)
  =   the Closing Price on the Trading Day immediately preceding the date of
such election;
 
       
(B)
  =   the Exercise Price of this Warrant, as adjusted; and
 
       
(X)
  =   the number of Warrant Shares then issuable upon such exercise of this
Warrant in accordance with the terms of this Warrant by means of a cash exercise
rather than a cashless exercise.

     4. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.
     5. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in

3



--------------------------------------------------------------------------------



 



respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event certificates for Warrant Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.
     6. Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
     7. Transfer, Division and Combination.
          (a) Subject to compliance with any applicable securities laws and the
conditions set forth in Sections 1 and 7(e) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, so long as the amount of
Warrant Shares obtainable upon exercise of the portion of the Warrant so
transferred is equal to the lesser of 50,000 shares or the total number of
Warrant Shares represented by such Warrant), upon surrender of this Warrant at
the principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
          (b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
          (c) The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 7.
          (d) The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.
          (e) If, at the time of the surrender of this Warrant in connection
with any transfer of this Warrant, the transfer of this Warrant shall not be
registered pursuant to an effective registration statement under the Securities
Act and under applicable state securities or blue sky laws, the Company may
require, as a condition of allowing such transfer (i) that the Holder or
transferee of this Warrant, as the case may be, furnish to the Company a written

4



--------------------------------------------------------------------------------



 



opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act.
     8. No Rights as Shareholder until Exercise. This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
with respect to the Warrant Shares prior to the exercise hereof. Upon the
surrender of this Warrant and the payment of the aggregate Exercise Price (or by
means of a cashless exercise), the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or, if applicable,
payment.
     9. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
     10. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
     11. Adjustments of Exercise Price and Number of Warrant Shares. The number
and kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or
(iv) issue any shares of its capital stock in a reclassification of the Common
Stock, then the number of Warrant Shares purchasable upon exercise of this
Warrant immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive the kind and number of Warrant Shares or other securities of
the Company which it would have owned or have been entitled to receive had such
Warrant been fully exercised in advance thereof (without regard to the
limitation in Section 3(c)). Upon each such adjustment of the kind and number of
Warrant Shares or other securities of the Company which are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price per Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment and then
dividing the product thereof by the number of Warrant Shares or other securities
of the Company that are purchasable pursuant hereto immediately after such
adjustment. An adjustment made pursuant to this paragraph shall become

5



--------------------------------------------------------------------------------



 



effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.
     12. Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets.
          (a) In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Company), or sell, transfer
or otherwise dispose of all or substantially all its property, assets or
business to another corporation (each, a “Fundamental Transaction”) and,
pursuant to the terms of such Fundamental Transaction, shares of common stock of
the successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder
shall have the right thereafter to receive upon exercise of this Warrant, the
number of shares of common stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and Other Property receivable
upon or as a result of such Fundamental Transaction by a Holder of the number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to such event assuming, for this purpose, that the Warrant is exercisable in
full immediately prior to such event (without regard to the limitation in
Section 3(c)). If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the consideration it receives
upon any exercise of this Warrant following such Fundamental Transaction. In
case of any such Fundamental Transaction, the successor or acquiring corporation
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined in good faith by resolution of the Board of Directors
of the Company) in order to provide for adjustments of Warrant Shares for which
this Warrant is exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Section 12. For purposes of this
Section 12, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 12 shall similarly apply to successive Fundamental Transactions.
          (b) Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction (where the Company is not the surviving corporation), or
a sale, transfer or disposition of all or substantially all of the Company’s
property, assets, business or capital stock to another corporation and where any
of (1) the consideration paid to the holders of the Common Stock consists solely
of cash, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Securities Exchange Act of 1934, as amended, or (3) a Fundamental Transaction
involving a person or entity not traded on a Trading Market (each, a
“Black-Scholes Takeout Event”), then,

6



--------------------------------------------------------------------------------



 



at the request of the Holder delivered at any time prior to the consummation of
such Fundamental Transaction, the Company (or the successor entity to this
Warrant) shall, within five Business Days after the consummation of any such
Black-Scholes Takeout Event, purchase this Warrant from the Holder by paying to
the Holder, cash in an amount equal to the value of the remaining unexercised
portion of this Warrant on the date of such Black-Scholes Takeout Event, which
value shall be determined by use of the Black-Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg determined as of the day
immediately following the public announcement of the applicable Fundamental
Transaction and reflecting (i) a price per share of Common Stock equal to the
Weighted Average Price of the Common Stock for the Trading Day immediately
preceding the date of consummation of the applicable Fundamental Transaction,
(ii) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the remaining term of this Warrant as of the consummation of the
applicable Fundamental Transaction and (iii) an expected volatility equal to the
greater of (A) 60% and (B) the 100-day volatility obtained from the HVT function
on Bloomberg determined as of the Trading Day immediately after the announcement
of the Fundamental Transaction.
     13. Notice of Adjustment. Whenever the number of Warrant Shares or number
or kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.
     14. Notice of Corporate Action. If at any time:
          (a) the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or
          (b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, including without limitation any event of the
type described in Section 12 hereof, or
          (c) there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company,
then, in any one or more of such cases, the Company shall give to Holder (i) at
least 15 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and
(ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 15 days’ prior written notice of the date when the same shall take
place. Such notice in accordance with the foregoing clause also

7



--------------------------------------------------------------------------------



 



shall specify (A) the date on which any such record is to be taken for the
purpose of such dividend, distribution or right, the date on which the holders
of Common Stock shall be entitled to any such dividend, distribution or right,
and the amount and character thereof, and (B) the date on which any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up is to take place and the
time, if any such time is to be fixed, as of which the holders of Common Stock
shall be entitled to exchange their Warrant Shares for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 16(c). Failure to provide such notice shall
not affect the validity of any action taken in connection with such dividend,
distribution, subscription or purchase rights, or proposed reorganization,
reclassification, recapitalization, merger, consolidation, sale, transfer,
disposition, conveyance, dissolution, liquidation or winding up.
     15. Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.
          Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.
          Before taking any action which would result in an adjustment in the
number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
     16. Miscellaneous.

8



--------------------------------------------------------------------------------



 



          (a) Jurisdiction. This Warrant shall constitute a contract under the
laws of Delaware, without regard to its conflict of law, principles or rules.
          (b) Non-Waiver. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date.
          (c) Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement;
provided upon any permitted assignment of this Warrant, the assignee shall
promptly provide the Company with its contact information.
          (d) Limitation of Liability. No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
          (e) Remedies. Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
          (f) Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
          (g) Amendment. This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holder.
          (h) Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
          (i) Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
     17. Additional Definitions.
          (a) “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person as

9



--------------------------------------------------------------------------------



 



such terms are used in and construed under Rule 144. With respect to a Holder,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Holder will be deemed to be an Affiliate
of such Holder.
          (b) “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday or a day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
          (c) “Closing Price” means on any particular date (a) the last reported
closing bid price per share of Common Stock on such date on the Trading Market
(as reported by Bloomberg L.P. at 4:15 PM (New York time) as the last reported
closing bid price for regular session trading on such day), or (b) if there is
no such price on such date, then the closing bid price on the Trading Market on
the date nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM
(New York time) as the closing bid price for regular session trading on such
day), or (c) if the Common Stock is not then listed or quoted on the Trading
Market and if prices for the Common Stock are then reported in the “pink sheets”
published by the Pink Sheets LLC (formerly the National Quotation Bureau
Incorporated) (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) if the shares of Common Stock are not then publicly traded the
fair market value of a share of Common Stock as determined in good faith by the
Company’s Board of Directors.
          (d) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (e) “Investor” means a purchaser signatory to the Purchase Agreement
(or his, her or its successors or assigns).
          (f) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          (g) “Purchase Agreement” means collectively those certain Subscription
Agreements dated July ___, 2008 between the Company and the purchasers signatory
thereto.
          (h) “Registration Statement” means a registration statement filed with
the Securities and Exchange Commission.
          (i) “Rule 144” means Rule 144 promulgated by the Securities and
Exchange Commission pursuant to the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Securities and Exchange Commission having substantially the same effect as such
Rule.
          (j) “Securities Act” means the Securities Act of 1933, as amended.
          (k) “Trading Day” means (A) a day on which the Common Stock is traded
on a Trading Market (as defined below), or (B) if the Common Stock is not listed
on a Trading Market, a day on which the Common Stock is traded on the over the
counter market, as reported by the OTC Bulletin Board, or (C) if the Common
Stock is not quoted on the OTC Bulletin

10



--------------------------------------------------------------------------------



 



Board, a day on which the Common Stock is quoted in the “pink sheets” published
by the Pink Sheets LLC (formerly the National Quotation Bureau Incorporated) (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (A), (B) and (C) hereof, then Trading Day shall mean a
Business Day.
          (l) “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: The
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its officer thereunto duly authorized.

          Dated: July ___, 2008  NOVAVAX, INC.
      By:         Name:         Title:        

12



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
     To: Novavax, Inc.
     (1) The undersigned hereby elects to purchase                      Warrant
Shares of Novavax, Inc. pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.
     (2) Payment shall take the form of (check applicable box):

  o   in lawful money of the United States; or     o   the cancellation of such
number of Warrant Shares as is necessary, in accordance with the formula set
forth in subsection 3(d), to exercise this Warrant with respect to the maximum
number of Warrant Shares purchasable pursuant to the cashless exercise procedure
set forth in subsection 3(d).

     (3) Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
                                                                      
     The Warrant Shares shall be delivered to the following:
                                                                      
                                                                      
                                                                      
     (4) Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

            [PURCHASER]
      By:         Name:         Title:        

Dated:        

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM

(To assign the foregoing warrant, execute this form
and supply required information.
Do not use this form to exercise the warrant.)
     FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

         
 
      whose address is___
 
       
 
         
 
         

Dated:                                         ,                     

                 
 
  Holder’s Signature:                            
 
  Holder’s Address:                          
 
                             

Signature Guaranteed:
                                                            
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO BE COMPLETED BY INVESTOR
SETTLING VIA DWAC
Delivery through the facilities of The Depository Trust Company’s (“DTC”) DWAC
system, registered in the Investor’s name and address as set forth on the
Signature Page of the Agreement to which this Exhibit B is attached, and
released by Computershare, the Company’s transfer agent (the “Transfer Agent”),
to the Investor at the Closing.

             
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)
 
 
     
 
         
DTC Participant Number
 
 
     
 
         
Name of Account at DTC Participant being credited with the Shares
 
 
     
 
         
Account Number at DTC Participant being credited with the Shares
 
 
   

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE AGREEMENT TO WHICH
THIS EXHIBIT B IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) ON THE CLOSING DATE INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH
ACCOUNT OR ACCOUNTS WITH THE SHARES, AND     (II)   REMIT BY WIRE TRANSFER THE
AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING
PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

Citibank
822A Rockville Pike
Rockville, MD 20852
ABA: 254070116
Routing Number: 052002166
Account: 24010828 for Novavax, Inc.
Such funds shall be held in escrow until the Closing and delivered on behalf of
the Investor to the Company.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LEGAL OPINION
(i) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware with corporate power and
authority to own its properties and assets, to carry on its business as
described in the Prospectus, and to perform its obligations under the
Transaction Documents.
(ii) The shares of Common Stock to be issued and sold by the Company pursuant to
the Subscription Agreements have been duly authorized and reserved for issuance
and, when issued and paid for in accordance with the provisions of the
Subscription Agreements, will be duly and validly issued and fully paid and non
assessable, and will conform in all material respects to the description thereof
contained in the Prospectus. The Warrant conforms, or when issued will conform,
to the description thereof contained in the Prospectus and has been duly and
validly authorized by the Company and upon delivery of the Warrant to the
Investor at the Closing Date, will be valid and binding obligation of the
Company, enforceable in accordance with its terms. The Warrant Shares initially
issuable upon exercise of the Warrant conform, or when issued will conform, to
the description thereof contained in the Prospectus and have been duly
authorized and reserved for issuance and when issued in accordance with the
terms of the Warrant will be validly issued, fully paid and nonassessable.
(iii) There are no preemptive or similar rights to subscribe for or purchase,
nor any restrictions upon the voting or transfer of, the shares of Common Stock
pursuant to the Certificate of Incorporation, Bylaws or the DGCL.
(iv) The Subscription Agreements have been duly authorized by all necessary
corporate action on the part of the Company and have been duly executed and
delivered by the Company. The Subscription Agreements are legal, valid and
binding obligations of the Company enforceable against it in accordance with
their terms, except as the enforceability thereof may be subject to or limited
by (a) bankruptcy, insolvency, reorganization, arrangement, moratorium, or other
similar laws relating to or affecting the rights of creditors, and (b) general
equitable principles, regardless of whether the issue of enforceability is
considered in a proceeding in equity or law.
(v) The execution and delivery of the Transaction Documents and the performance
by the Company of their respective terms, including the issuance and sale of the
Securities being delivered on the date hereof, do not and will not, to our
knowledge, conflict with and do not and will not result in a material breach or
violation by the Company of any of the terms or provisions of, or constitute a
default under, any agreement of the Company identified in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2007 and the Company’s other
reports filed with the Commission pursuant to the Securities Exchange Act of
1934, as amended, since such date, nor will such actions result in any violation
by the Company of (i) the Certificate of Incorporation or the Bylaws, or
(ii) any U.S. federal securities laws or the DGCL that is typically applicable
to transactions similar to those transactions contemplated by the Transaction
Documents.

 



--------------------------------------------------------------------------------



 



(vi) No consent, approval, authorization, order, registration or qualification
of or with any U.S. federal or Delaware state court or governmental agency or
body is required under the DGCL in connection with the execution, delivery and
performance by the Company of the Transaction Documents and the issue and sale
of the Securities on the date hereof, except (i) such as may have been obtained
or made under the Securities Act, (ii) such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under applicable
state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities, and (iii) as may be expressly contemplated by
the Transaction Documents.
(vii) The statements set forth in the Base Prospectus under the caption
“Description of Our Common Stock” with respect to the issuance of Common Stock
pursuant to the Subscription Agreements, insofar as such statements purport to
constitute summaries of the legal matters, documents or proceedings referred to
therein, fairly summarize in all material respects the matters referred to
therein.
(viii) The Company is not and, after giving effect to the offering and the sale
of the Common Stock, will not be, an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.
     We advise you that the Registration Statement is effective under the
Securities Act and the Prospectus Supplement was filed on July ___, 2008
pursuant to Rule 424(b) of the Rules and Regulations and, to our knowledge, no
stop order suspending the effectiveness of the Registration Statement has been
issued and no proceedings for that purpose have been instituted or threatened by
the Commission.
     We also advise you that, to our knowledge, there are no actions, suits,
claims, investigations or proceedings pending or threatened to which the Company
is subject, or by which any of its respective properties are bound, before or by
any federal or state governmental or regulatory commission, board, body,
authority or agency that are required to be described in the Prospectus
Supplement filed on July        , 2008, that are not so described as required.

 



--------------------------------------------------------------------------------



 



Form of Company Counsel Written Statement
We have participated in conferences with certain officers and other
representatives of the Company, and representatives of the independent certified
public accountants of the Company, at which the contents of the Registration
Statement, the Prospectus and related matters were reviewed and discussed and,
although we do not assume any responsibility for the accuracy, completeness or
fairness of the Registration Statement or the Prospectus, and we have made no
independent check or verification thereof, on the basis of the foregoing we can
advise you supplementally as a matter of fact and not as an opinion that we have
no knowledge that:
(i) the Registration Statement, as of its effective date, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein not misleading (it being understood that we
are not called upon to and do not comment on the financial statements and the
notes thereto and financial statement schedules and other financial or
statistical information derived from financial or accounting records of the
Company included therein or omitted therefrom),
(ii) the Prospectus, as of its date or as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (it being understood
that we are not called upon to and do not comment on the financial statements
and the notes thereto and financial statement schedules and other financial or
statistical information derived from financial or accounting records of the
Company included therein or omitted therefrom).
In addition, we confirm to you that the Registration Statement, when it became
effective, and the Base Prospectus, as supplemented by the Prospectus
Supplement, as of the date of the Prospectus Supplement (it being understood
that we are not called upon to and do not comment on the financial statements
and the notes thereto and financial statement schedules and other financial or
statistical information derived from financial or accounting records of the
Company included therein or omitted therefrom), appeared on their face to comply
as to form in all material respects with the requirements of the Securities Act
and the applicable rules and regulations promulgated thereunder. For purposes of
this paragraph, we have assumed that the statements made in the Registration
Statement and the Prospectus are correct and complete.

 